United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                              ____________

                                No. 96-3034
                                ____________

Zeus Corporation, doing           *
business as Main Tavern;          *
Claude J. Bremer; Louann E.           *
Bremer,                               *
                                      *
                Appellants,           *
                                      *
     v.                               *
                                      *
City of Decorah, Decorah Iowa   *
City Council; Don Wurtzel,      *
Mayor of City of Decorah, Iowa; *
Dean Teslow, Member of the    *
Public Safety Committee of      *
the City Council for the City   *
of Decorah, Iowa; Vern L.       *
Olson, Member of the Public     *
Safety Committee of the City    *
Council for the City of         *         Appeal from the United States
Decorah, Iowa; Don Rude, Member *         District Court for the
of the Public Safety Committee *          Northern District of Iowa
of the City Council for the     *
City of Decorah, Iowa; Harvey   *          [UNPUBLISHED]
Klevar, Member of the Public    *
Safety Committee of the City    *
Council for the City of Decorah,*
Iowa; Victor Fye, Member of the *
City Council for the City of    *
Decorah, Iowa; Richard Thorton, *
Member of the City Council      *
for the City of Decorah, Iowa; *
Robert Pins, Member of the City *
Council for the City of         *
Decorah, Iowa,                        *
                                    *
                Appellees.          *
                                ____________

                       Submitted: March 13, 1997

                              Filed: March 26, 1997
                                ____________
                                   ____________

Before McMILLIAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                              ____________


PER CURIAM.

      Zeus Corporation, Claude J. Bremer, and Louann E. Bremer (appellants)
appeal from a final order, entered in the United States District Court1 for
the Northern District of Iowa, granting summary judgment in favor of the
City of Decorah, et al., and dismissing this § 1983 action.     Zeus Corp. v.
City of Decorah, No. C 95-2028 (N.D. Iowa June 24, 1996).       For reversal,
appellants argue that the district court erred in holding that they do not
have a constitutionally protected property right or interest in the renewal
of their liquor license.      Alternatively, appellants argue that the denial
of a liquor license renewal is in fact a revocation under Iowa law and
therefore invokes constitutional due process protection.         Upon careful
review of the arguments on appeal, and for the reasons set forth in the
district court's order, we hold that appellants have failed to assert a
deprivation of a constitutionally protected property interest in the
present case.     Accordingly, the order of the district court is affirmed.
See 8th Cir. R. 47B.


      A true copy.


              Attest:


                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




  1
   The Honorable John A. Jarvey, Chief Magistrate Judge, United
States District Court for the Northern District of Iowa.

                                        -2-